      Case 5:19-cv-00185-BSM Document 76 Filed 05/10/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                         PINE BLUFF DIVISION

RICO BENTON                                                                 PLAINTIFF
ADC #97236

v.                        CASE NO. 5:19-CV-00185-BSM

WENDY KELLY, et al.                                                     DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 10th day of May, 2021.




                                                 UNITED STATES DISTRICT JUDGE
